Citation Nr: 1200830	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-13 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sinus condition.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran had active duty service from March 10, 1999 to August 4, 1999 and from December 27, 2004 to March 23, 2006.  He also had service in the National Guard, including various periods of inactive duty for training.  His service included service in the Persian Gulf War Theater of Operations.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2007 rating decision, by the Chicago, Illinois, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for post-traumatic stress disorder (PTSD) and service connection for a sinus condition.  

The July 2007 rating decision also denied service connection for cervical strain.  The Veteran filed a notice of disagreement (NOD), and a statement of the case (SOC) was issued in January 2009 addressing that issue.  However, on his VA Form 9, received in March 2009, the Veteran specifically stated that he was appealing only the denial of service connection for PTSD and a sinus condition.  See 38 C.F.R. §§ 20.200, 20.202 (2010).  

The issue of entitlement to service connection for a sinus condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran does not have PTSD.  



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of letters dated in December 2006 and March 2007 from the RO to the Veteran which were issued prior to the RO decision in July 2007.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  


II.  Factual background

The record indicates that the Veteran has served on active duty from March 10, 1999 to August 4, 1999 and from December 27, 2004 to March 23, 2006.  His separation certificate (DD Form 214) reflects that his military occupational specialty was wheeled vehicle mechanic and cannon crewmember.  The military personnel records indicate that he served in Iraq from March 6, 2005 to February 21, 2006; he was awarded the National Defense Service Medal, the Global War on Terrorism Service Medal, and the Combat Action Badge.  The STRs are negative for any findings or diagnoses of a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

The Veteran's application for service connection for PTSD (VA Form 21-526) was received in November 2006.  

In conjunction with his claim, the Veteran was afforded a VA examination in May 2007.  The Veteran indicated that he was the driver in a convoy when one shot hit the passenger window of the truck; he stated that if the window had been opened it would have hit him.  The Veteran stated that he was really scarred by that incident; his heart rate when up and he thought about the incident every time they took that route.  The Veteran indicated that he was also in charge of 7 individuals; he had to take care of 60 humvees; he stated that if he hadn't maintained the vehicles, the troops would have broken down in the middle of their routes and they would have been vulnerable to ambush.  The Veteran reported problems with irritability, short temper and anxiety.  Following a mental status examination, the examiner stated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  No pertinent diagnosis was reported.  The examiner noted that the Veteran has denied the majority of PTSD symptoms and he maintains full time employment and reports good marital relationship with the exception of some problems related to his short temper and irritability.  He has not been evaluated or treated for any mental health condition.  



III.  Legal Analysis.

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362(2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  (1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144(1992).  The Board recognizes that the Court of Appeals for Veterans Claims has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319(2007).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

The Board finds that service connection for PTSD is not warranted.  In this regard, the Board notes that his assertions regarding the events he experienced in service are presumed credible.  Nevertheless, the Board notes that a key element to establishing service connection is to show that the Veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis.  See 38 C.F.R. § 3.304.  The Board notes that the Veteran does not have a diagnosis of PTSD; that is, the evidence of record shows no diagnosis of PTSD.  His claims file does not indicate that he has ever had any mental health treatment; the record does not show nor does the Veteran allege that he was actually diagnosed with PTSD in service or post service.  

The only evidence in support of the Veteran's claim are his own contentions that he experiences symptoms he believes to be representative of PTSD.  The Board notes that under certain circumstances lay statements may serves to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007).  Certainly, the Veteran is competent to describe symptomatology and, to this extent, his assertions are entitled to some probative weight.

However, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion on complex medical matters, to include attributing his symptoms to a specific psychiatric disability.  See Layno v. Brown, 6 Vet. App. 465(1994).  Consequently, his statements regarding the claimed condition are outweighed by the opinion of the VA psychologist who conducted his examination.  As noted, the VA psychologist considered the Veteran's description of stressful events in service, and his reported problems with irritability, short temper and anxiety.  Nevertheless, following a thorough mental status examination, the examiner stated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD or any other Axis 1 diagnosis.  In reaching this conclusion, the examiner explained that the Veteran has denied the majority of PTSD symptoms and he maintains full time employment and reports good marital relationship with the exception of some problems related to his short temper and irritability.  

The Board has considered the Veteran's assertion that the VA examination is inadequate because he did not fully express his feelings and what he was experiencing to the VA examiner.  However, the Veteran has not elaborated on what information he did not provide to the examiner, nor is there any information in the claims file that contradicts or otherwise elaborates on the history and symptoms considered by the VA examiner.  As noted, the VA examiner relied in large part of the Veteran's specific denial of certain symptomatology during the examination, which strongly suggests that the VA examiner undertook a thorough evaluation and provided the Veteran full opportunity to accurately report his current symptomatology.  For this reason, the Board finds the VA examination report to be highly probative and that the Veteran's assertions regarding the inadequacy of that examination to be unpersuasive.

In sum, the preponderance of the evidence is against finding that the Veteran has PTSD.  Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements for service connection for PTSD, and that, on this basis, his claim must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).  


ORDER

Service connection for PTSD is denied.  



REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Concerning the Veteran's claim for a sinus condition, he maintains that he developed problems as a result of breathing in the fine dust and particles while in Iraq.  The Veteran indicates that, while in the gulf, he had sinus problems and continues to experience problems with breathing through his nose after service.  

The service treatment records show that the Veteran was seen on several occasions during his second period of active duty for chronic nosebleeds.  In January 2005, the Veteran was seen for a nosebleed of 9 hour duration; the assessment was altered discomfort due to nosebleed.  On February 1, 2005, he was again referred to a clinic for evaluation of constant nosebleed; he was diagnosed with epistaxis.  On February 3, 2005, he was diagnosed with recurrent epistaxis.  

On the occasion of a VA examination in May 2007, the Veteran reported noticing increased sinus congestion on his return from active service in March 2006.  The Veteran indicated that his wife complained that he snores louder than previously.  The Veteran also noted that he had difficulty breathing through his nose at night.  He denied any sinus infections.  The Veteran indicated that prior to deployment, he had recurrent nose bleeds for one week; he had no prior history of nosebleeds.  The Veteran reported that he had to have cautery, and he continues to have scab at the site of the cautery.  He denied any episodes of sinusitis over the past 12 month period.  The nasal vestibule was normal.  The turbinates were boggy.  No obstruction or polyps were noted.  The sinuses were tender.  The pertinent diagnosis was sinus condition.  

However, the May 2007 VA examination report did not include an opinion regarding whether or not the Veteran's sinus congestion had its onset in service or was due to military service.  The Board finds that clarification regarding the nature and etiology of the Veteran's sinus condition is required in order to adjudicate his claim.  

Additionally, the service personnel records showed that the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Because the veteran served in Southwest Asia, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a) (1) (2010).  

In this case, the Board is concerned with the vague nature of the diagnosis rendered during the VA examination in that the examiner merely noted a diagnosis of a sinus "condition."  Therefore, the Board notes that, in the event the new VA examination is unable to render a diagnosis of a specific sinus disability, the RO is advised that consideration of the provisions regarding undiagnosed illness may be warranted.

In light of the discussion above, the case is hereby REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO should obtain the names and addresses of all medical care providers, VA as well as non-VA, who have treated the Veteran for his sinus condition since service.  After securing the necessary releases, the RO should obtain these records.  If the records are not available, a notation to that effect should be placed in the claims file and the Veteran notified of the problem.  

2.  The RO should schedule the Veteran for a VA examination to address the symptoms involving his claim for service connection for a sinus condition, as possibly related to his service in Southwest Asia.  Request that the examiner employ the VA Gulf War examination procedures.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  Request that the examiner follow the established protocol for undiagnosed illness examinations.  In regard to any sinus condition that is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that it had its origin during active military service.  The examiner should provide a complete rationale for all opinions expressed.  

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268(1998).  

4.  Thereafter, the RO should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


